Citation Nr: 1212907	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  07-21 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability (claimed as back spasms) secondary to an in-service epidural and to include as secondary to service-connected right and left knee patellofemoral arthritis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel
INTRODUCTION

The Veteran served on active military duty from June 1999 to March 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO continued the 10 percent evaluations for the Veteran's right and left knee patellofemoral arthritis.  The RO also found that no new and material evidence had been received to warrant a reopening of the Veteran's claim for service connection for "back complications" (claimed as back spasms secondary to an epidural).  

In February 2009, the Veteran testified before the undersigned at the RO.  Due to poor quality of the tape recording, a transcript of the hearing is not of record.  In September 2009, this claim was remanded so the Veteran could be afforded another hearing.  The claim file reflects that the Veteran was scheduled for another hearing on two occasions and failed to report.  As a result, the Board concludes the Veteran no longer desires a hearing.  

In a May 2010 decision, the Board denied increased ratings for service-connected right and left knee patellofemoral arthritis.  These claims are no longer on appeal (but see below).  Also in the May 2010 decision, the Board found new and material evidence had been received to warrant a reopening of the claim for service connection for a back disability.  This claim was remanded in May 2010 and July 2011 for further development.  The Board finds there has been substantial compliance with the Board remands.  

The issues of increased ratings for service-connected right and left knee patellofemoral arthritis have been raised by the record (see August 2011 VA examination report), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, lumbar myofasciitis had its onset in service.  


CONCLUSION OF LAW

Lumbar myofasciitis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2006 letter, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate her claim for service connection.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  Also in the July 2006 letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of her claims and the duty to notify has been met.  

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All adequately identified and available medical records have been secured.  The Veteran has been given a VA examination and a VA opinion was obtained.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The duty to assist has been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Additionally, under § 3.310(a) of VA regulations, service connection may be generally established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The Veteran has the responsibility to establish a pre-aggravation baseline level of disability with medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2010); 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The findings as to the baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disability.  § 3.310(b).  

When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

In adjudicating this case, the Board must discuss competency and credibility.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(2) (2011).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Veteran contended in her original April 2004 claim that she suffered "back spasm and scarring secondary to epidural" in service.  In June 2006, her claim was for "back complications".  She said in her December 2006 notice of disagreement that back complications occurred when she received medical treatment in the military.  She complained about severe pain and spasms, but her complaints were not documented.  She had pain in lifting, bending, and walking.  In September 2007, the Veteran's representative advocated for a grant of service connection for a back disability secondary to the service-connected knee disabilities (the Veteran is service-connected for patellofemoral arthritis of the right and left knees).  

Service treatment records show a complaint of back pain related to her menstrual period (see June 2001 service treatment record).  In April 2002, she had a check up after a vaginal delivery of her son; another record from this time does show the Veteran complained of back pain.  In September 2002, a report of medical history showed she complained of back pain due to an epidural.  On examination, the spine was normal.  

The Veteran separated from service in March 2003 and received some ongoing treatment for her back.  In July 2003, the Veteran visited VA primary care and complained of back pain.  In October 2004, she told VA primary care she had an epidural during childbirth in March 2002 and ever since she had back spasms.  She reported that it would get better but then they would return.  Physical examination showed no abnormalities.  A July 2006 lumbar spine X-ray showed slight dextroscoliosis and minimal narrowing of L5-S1.  In February 2007, a VA chiropractor had a working diagnosis of lumbar facet syndrome complicated by regional muscle tightness.  The record stated that a July 2003 X-ray showed no fracture or dislocation.  The assessment was that the Veteran was suffering from mechanical low back pain.  In June 2007, a VA chiropractor follow up noted that the Veteran's back condition continued to recur as a result of poor stability normally afforded by "core and phasic stabilizing muscles."  

The Veteran received two VA examinations for her back.  In June 2010, the VA examiner reviewed the claims file and medical records.  The Veteran said that she experienced subacute onset of low back pain after an epidural injection for labor and delivery while in service.  The examiner noted that the service records did not document objective findings consistent with lumbar pathology.  Inspection of the spine was normal and there were no abnormal curvatures.  Spasms were noted, but sensory and motor examinations were normal.  An X-ray was also normal.  
The diagnosis was lumbar myofasciitis.  

The examiner opined that lumbar myofasciitis was less likely as not caused by or a result of service.  The examiner stated the service treatment records did not document objective findings consistent with lumbar pathology.  In the absence of such a finding a chronic inflammatory process was less likely than not caused by or a result of service.  The examiner pointed out that orthopedic and anesthesia literature did not support routine epidural anesthesia as a risk factor for low back pain.  

The Veteran was given another VA examination in August 2011 so that an opinion could be rendered regarding whether her service-connected knee disabilities were related to any spine disability.  The examiner noted the Veteran's bilateral patellofemoral arthritis in both knees, the past diagnosis of lumbar myofasciitis from June 2010 and the Veteran's contentions regarding the back disability being due to an epidural in service or, alternatively, due to her service-connected knee disability.  Although a July 2006 lumbar spine X-ray showed slight dextroscoliosis and minimal narrowing of L5-S1, after reviewing diagnostic tests, the examiner found the Veteran did not have arthritis of the lumbar spine.  

The examiner again explained that lumbar myofasciitis was less likely as not caused by or a result of bilateral knee degenerative joint disease or a lumbar epidural injection.  The examiner stated that the service treatment records did not document objective findings consistent with lumbar pathology.  The orthopedic literature did not support that routine epidural anesthesia as a risk factor for chronic low back pain.  Also, there was no evidence in the medical literature that low back pain resulted from functional bilateral knee degenerative joint disease.  For example, there was no evidence of a leg length discrepancy.  

The Board finds the Veteran competent to state her symptoms and what she has actually experienced regarding her disability per 38 C.F.R. § 3.159(a)(2).  Also, the Board finds the Veteran to be credible in her report of symptoms.  See Caluza, 7 Vet. App. at 511.  She complained of back problems in service and within the first post service year.  She has consistently pointed to service as the date of onset and filed a claim for service connection within 13 months of service discharge.  At that time she noted back spasms, which were also noted on recent VA work-ups.  While the medical opinions have noted that chronic low back pain would not ordinarily occur following an epidural and is unrelated to the service-connected knee disability, they have not explained the Veteran's continuity of symptoms that have been fairly consistent since active duty.  Resolving all doubt in the Veteran's favor, the Board finds that lumbar myofasciitis had its onset during active duty.  



ORDER

Service connection for lumbar myofasciitis is allowed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


